Citation Nr: 0205438	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-21 189	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disability, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.A.J., M.D.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to January 
1964.

This appeal originates from a decision by the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 1997, the Board of Veterans' 
Appeals (Board) denied the appellant's petition to reopen the 
claim for service connection for a chronic neuropsychiatric 
disorder claimed as post-traumatic stress disorder and he 
appealed that decision to the Court.  

In November 1999, the United States Court of Appeals for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) issued a Memorandum Decision which granted 
the Secretary's Motion To Remand and to Stay Proceedings and 
vacated the November 1997 decision by the Board.  In that 
Motion, Counsel for the Secretary and for the appellant 
concluded that a remand was required in this case in light of 
the then recent decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Court vacated the Board's decision and 
remanded the case for application of the regulatory 
definition of new and material evidence as found within 38 
C.F.R. § 3.156(a).  

In August 2000, the Board remanded the case for RO 
adjudication.  Meanwhile, an August 2000 rating decision 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for a back disorder.  The veteran perfected an 
appeal of that issue, and it is now also before the Board.   



FINDINGS OF FACT

1.  A March 1992 Board decision represents the last final 
disallowance of service connection for a psychiatric 
disorder, to include post-traumatic stress disorder; the 
basis of that decision was that there was no medical evidence 
of a nexus between the veteran's currently diagnosed 
psychiatric disability and his period of service.

2.  The evidence added to the record since March 1992, 
including a psychiatrist's testimony at an RO hearing in 
October 1995 to the effect that the veteran has post-
traumatic stress disorder that is related to his period of 
service, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  A March 1992 Board decision represents the last final 
disallowance of service connection for a back disorder; the 
basis of that decision was that there was no medical evidence 
of a nexus between the veteran's currently diagnosed back 
disability and his period of service.

4.  The evidence added to the record since March 1992, 
including a December 1999 medical statement noting a nexus 
between the veteran's current back disorder and his period of 
service, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board's March 1992 denial of 
service connection for a psychiatric disorder, including 
post-traumatic stress disorder, is new and material and the 
veteran's claim for service connection for that benefit has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

2.  Evidence received since the Board's March 1992 denial of 
service connection for a back disorder is new and material 
and the veteran's claim for service connection for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for service connection for a psychiatric 
disability and a back disability have been previously denied 
by final decisions dated in July 1981, December 1986, October 
1989, and March 1992.  Thus, the issues of service connection 
for a psychiatric disorder, including post-traumatic stress 
disorder, and for a back disability, may only be reopened by 
the submission of new and material evidence.  

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether the veteran 
has submitted new and material evidence to reopen a claim, 
consideration must be given to all of the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).  Thus, the Board must consider the evidence 
added to the record since the Board's March 1992 decision.

The basis of that decision was that there was no medical 
evidence of a nexus between the veteran's currently diagnosed 
psychiatric disability and his period of service, and that 
there was no medical evidence of a nexus between the 
veteran's currently diagnosed back disability and his period 
of service.

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Service connection for a psychosis may be granted 
if the disability is manifested to a degree of 10 percent or 
more within one year following the date of final separation 
from service. 38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2001).

When the claims were previously denied, the record did not 
contain medical evidence of a nexus between the veteran's 
current psychiatric diagnosis and his period of service.  Nor 
did the record contain medical evidence of a nexus between 
the veteran's current back disability and his period of 
service.  These were the bases for the denials and the 
specific matters under consideration.  38 C.F.R. § 3.156(a) 
(2001).  To be new and material, the evidence would have to 
contain medical findings of a nexus between the veteran's 
current psychiatric and back disabilities and his period of 
service.  

The evidence added to the record since March 1992 includes 
the testimony of a consulting psychiatrist at an RO hearing 
in October 1995 to the effect that the veteran's proper 
diagnosis is and always has been post-traumatic stress 
disorder, and that this was related to a stressor during his 
period of service.  Because the record did not previously 
contain such evidence, the psychiatrist's testimony is new 
and material as it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is reopened.

The evidence added to the record since March 1992 also 
includes a December 1999 medical statement noting a probable 
nexus between the veteran's current back disorder and an 
injury to his back during service in 1963.  Because the 
record did not previously contain such evidence of a nexus 
between the current back pathology and an inservice injury, 
the statement is new and material as it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  Accordingly, the Board concludes that the 
veteran's claim for service connection for a back disorder is 
reopened.

While the record contains sufficient evidence to reopen the 
veteran's claims, the Board has determined that additional 
development is required prior to adjudication of the merits 
of the reopened claims.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing that 
issue.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder, has been 
reopened; new and material evidence having been submitted, 
the veteran's claim for service connection for a back 
disorder has been reopened.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



